DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-20 as filed 01/06/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims benefit to PRO 62/982,158, files 02/27/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17, lines 5 and 7 recite the limitation of a “non-transitory morphing software platform,” however, the present application specification fails to provide sufficient written description of the “non-transitory” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2019/0130565 A1 (hereinafter “Lee et al.”) in view of U.S. Patent Application Pub. No. 2019/0099221 A1 (hereinafter “Schmidt et al.”), U.S. Patent Application Pub. No. 2006/0127852 A1 (hereinafter “Wen”) and U.S. Patent Application Pub. No. 2021/0110914 A1 (hereinafter “Kozloski et al.”). . 
RE: Claim 1 (Currently Amended) Lee et al. teaches the claimed: 
1. A method for generating and projecting disease visual appearance comprising: […]; inputting at least one set of medical data from a patient into the […] software platform; generating at least one visual interpretation of a change in medical status from the […] software platform based on the at least one set of medical data from the patient ((Lee et al., [0015], [0016]) (obtaining a plurality of actual medical images corresponding to a plurality of patients and including lesions, training a deep neural network based on the plurality of actual medical images, to obtain a first neural network for predicting a variation in a lesion over time, a lesion being included in a first medical image of the plurality of medical image wherein the first image is obtained at a first time point; obtaining a second medical image which may be an artificial medical image obtained by predicting a change state of the lesion included in the first medical image at the second time point)). 
Lee et al. fails to explicitly teach, but Schmidt et al. teaches the claimed: 
providing a morphing software platform ((Schmidt et al., [0015], [0016]) (a processor having stored thereon instructions; construct a three-dimensional simulation of each vertebral body in the spine and morph the three-dimensional simulation into a realistic visualization of the patient morphology by translating, angulating and rotating the models of the vertebral bodies, perform predictive analysis on the three-dimensional simulation)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the software for morphing simulated models of medical imaging of a patient as taught by Schmidt et al. within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al. with the motivation of providing rapid modeling of the morphology of the patient condition using imaging data (Schmidt et al. at [0006], [0009]). 
Lee et al. and Schmidt et al. fail to explicitly teach, but Wen teaches the claimed: 
wherein an initial visual image of a medical condition is obtained from the at least one set of medical data from the patient and is shown to incrementally change, via the morphing software platform, from the initial visual image to morph into a projected medical condition image by incrementally projecting progression, regression, or showing no change as compared to the initial visual image, […] ((Wen, [0051]-[0053]) (the output is combined with a treatment design or prescription to arrive at a predicted post-treatment 3d model with geometry, position, texture, etc., the output is then rendered and used as a predicted post-treatment photo; before and after treatment display morphing that enables patients, doctors, dentists and other interested parties to view photorealistic rendering of expected appearances of patients after treatment; the system can be used for other medical surgical simulation systems)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the visual display of a predicted post-treatment model with before and after treatment display morphing as taught by Wen within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al. and the software for morphing simulated models of medical imaging of a patient as taught by Schmidt et al. with the motivation of enabling patients/doctors/dentists to be able to look at photorealistic rendering of the patient as they would appear to be after treatment (Wen, [0004], [0011]). 
Lee et al., Schmidt et al., and Wen fail to explicitly teach, but Kozloski et al. teaches the claimed: 
wherein the projected medical condition image derives from advancement or regression of a disease state based on the at least one set of medical data from the patient in view of at least one risk factor associated with the patient that determines progression of the medical condition ((Kozloski et al., [0063], [0064]) (any information about the patient that may be relevant to a cognitive evaluation of the patient by the healthcare cognitive system may be included in patient attributes such as social history and demographic information about the patient, symptoms, and other pertinent information about the condition of the patient i.e. risk factors; 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generation of a disease progression model including the output of a predicted subsequent patient state and medical images based on patient attributes as taught by Kozloski et al. within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al., the software for morphing simulated models of medical imaging of a patient as taught by Schmidt et al., and the visual display of a predicted post-treatment model with before and after treatment display morphing as taught by Wen with the motivation of improving a patient’s understanding of a disease progression through illustrative medical images (Kozloski et al., [0001], [0068]). 
RE: Claim 2 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed: 
2. The method of claim 1 further comprising, analyzing the at least one set of medical data with an artificial intelligence platform to assist with generating the visual interpretation of the change in medical status ((Lee et al., [0015]) (obtaining, via the first neural network, a second medical image representing a state of the lesion at a second time point different from the first time point)).
RE: Claim 3 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed: 
3. The method of claim 1 further comprising, projecting a disease visual appearance formed from the visual interpretation of the change in medical status ((Lee et al., [0017]) (The first neural network may predict at least one of a developing or changing form of the lesion)).
RE: Claim 4 (Original) 
4. The method of claim 1 further including employing the method in an educational, clinical care, and/or research setting ((Lee et al., [0186]) (by referring to at least one second medical image, a user, such as a doctor, may easily ascertain a variation in an actually scanned lesion over time; the doctor may easily ascertain and predict occurrence of the lesion, development thereof, and/or the possibility that the lesion changes (e.g., morphs))).  
RE: Claim 5 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
5. The method of claim 1 further comprising, displaying the visual interpretation of the change in medical status in a patient-healthcare provider relationship ((Lee et al., [0013], [0091]) (a medical image processing method for obtaining information for use in accurately diagnosing a disease of a patient; obtaining diagnosis information by analyzing a medical image, or processing, generating, correcting, updating, or displaying all images or information for use in diagnosis, based on a medical image)). 
RE: Claim 6 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
6. The method of claim 1, further comprising assessing impact of a medical treatment via comparison of the visual interpretation of the change in medical status over a course of the medical treatment ((Wen, [0051]-[0053]) (the output is combined with a treatment design or prescription to arrive at a predicted post-treatment 3d model with geometry, position, texture, etc., the output is then rendered and used as a predicted post-treatment photo; before and after treatment display morphing that enables patients, doctors, dentists and other interested parties to view photorealistic rendering of expected appearances of patients after treatment; the system can be used for other medical surgical simulation systems)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the visual display of a predicted post-treatment model with before and after treatment display morphing as taught by Wen within the method and system for medical image processing to generate 
RE: Claim 7 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
7. The method of claim 1 further comprising, augmenting at least one image dataset for artificial intelligence training based on analysis of the visual interpretation of the change in medical status ((Lee et al., [0205]) (when the first neural network is trained using the plurality of second medical images, which are artificially generated medical images, the operation accuracy of the first neural network may be increased)). 
RE: Claim 8 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed::
8. The method of claim 1, further comprising, designating at least one generated first visual interpretation of a first change in medical status from a first image examination as a source image morphing input and designating at least one generated second visual interpretation of a second change in medical status from a second image examination as a target image output and forming a morphed visual interpretation via comparing the first visual interpretation and the second visual interpretation to show changes in a medical condition ((Wen, [0009], [0024]) (receiving an initial 3D model for the patient; determining a target 3D model; and generating one or more intermediate 3D mode3ls by morphing one or more of the 3D models; the morphing operation gradually converts one graphical object into another graphical object)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the visual display of before and after treatment display morphing including initial, 
RE Claim 9 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
9. The method of claim 8, wherein the at least one generated first visual interpretation is taken earlier in time as compared to the at least one generated second visual interpretation ((Lee et al [0110]) (a state of a lesion included in a first medical image included in the plurality of actual medical images at least one time point different from a first time point, which is a time point when the first medical image is obtained, by using a result of the prediction)).
RE: Claim 10 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
10. The method of claim 8, wherein the at least one generated first visual interpretation is taken later in time as compared to the at least one generated second visual interpretation ((Lee et al [0110]) (a state of a lesion included in a first medical image included in the plurality of actual medical images at least one time point different from a first time point, which is a time point when the first medical image is obtained, by using a result of the prediction)).
RE: Claim 11 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
11. The method of claim 1, further comprising, generating a backward morphing of patient medical condition images via comparing the visual interpretation of the change in medical status from the morphing software platform based on the at least one set of medical data to at least one image where no medical condition is present ((Wen, [0053[) (for plastic surgery applications, the system can show the before and after results of the procedure; In tooth whitening applications, given an initial tooth color and given a target tooth color, the tooth surface color can be morphed to show changes in the tooth color and the impact on the patient face i.e. backward morphing of visual interpretation of a medical condition to post-treatment with no medical condition)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the visual display of a predicted post-treatment model with before and after treatment display morphing as taught by Wen within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al., the software for morphing simulated models of medical imaging of a patient as taught by Schmidt et al., and the generation of a disease progression model including the output of a predicted subsequent patient state and medical images based on patient attributes as taught by Kozloski et al. with the motivation of enabling patients/doctors/dentists to be able to look at photorealistic rendering of the patient as they would appear to be after treatment (Wen, [0004], [0011]). 
RE: Claim 12 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
12. The method of claim 1 further comprising, defining a pathological processes via comparing at least two distinct visual interpretations of the change in medical status ((Lee et al., [0108]) (When the possibility that the stage 0 lung cancer lesion, which is the currently-present lesion, is spread to another organ at a subsequent time point is high, the second medical image may be an image representing information about metastatic cancer, for example, metastatic brain cancer, that may occur at a certain subsequent time point, for example, three years after a current time point, due to the stage 0 lung cancer, which is the cause of the currently present lesion)).
RE: Claim 13 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
13. The method of claim 1 further comprising, capturing patient disease morphing images and/or video ((Lee et al., [0126]) (the memory may store at least one of a medical image, information associated with the medical image, information about a patient, and information about an examinee; the memory may store at least one of the information, the data, and the image generated by the controller or the DNN processor)).
RE: Claim 14 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
14. The method of claim 1 further comprising, using the at least one visual interpretation to assess treatment options for a medical condition ((Schmidt et al., [0084]) (The resulting three-dimensional model of the curvature of the spine may be compared to three-dimensional models of the curvature of other spines and analyzed in view of medical data related to the spine to determine an appropriate treatment plan to ensure both sagittal and coronal balance)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the software for morphing simulated models of medical imaging of a patient to determine an appropriate treatment plan as taught by Schmidt et al. within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al., the visual display of a predicted post-treatment model with before and after treatment display morphing as taught by Wen, and the generation of a disease progression model including the output of a predicted subsequent patient state and medical images based on patient attributes as taught by Kozloski et al. with the motivation of providing rapid modeling of the morphology of the patient condition using imaging data (Schmidt et al. at [0006], [0009]). 
RE: Claim 15 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
15. The method of claim 1 further comprising, assessing disease progress via analysis of the at least one visual interpretation ((Lee et al., [0193]) (when the lesion image is an initial lesion  and respectively including artificially cultured lesion and representing progress states of the lesion at subsequent time points)).
RE: Claim 16 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
16. The method of claim 1 further comprising, incorporating morphing algorithms and artificial intelligence into medical imaging devices for real-time assessment of a medical condition ((Lee et al., [0094], [0095], [0099]) (processing of the medical image may include all of the operations of analyzing a medical image, processing the medical image, and generating, analyzing, and displaying data produced as a result of analyzing the medical image; the medical image processing apparatus may be mounted on a workstation such as the workstation of the x-ray apparatus; the data obtainer of the medical image processing apparatus obtains a plurality of actual medical images corresponding to a plurality of patients train a DNN.)). 
RE: Claim 17 (Currently Amended) Lee et al. teaches the claimed: 
17. A system for projecting disease visual appearance comprising: an artificial intelligence platform; at least one set of medical data obtained from a patient; […]; wherein the artificial intelligence platform works in tandem with the non-transitory […] software platform to show a visual change in a medical status based on the at least one set of medical data ((Lee et al., [0015], [0016], [0034]) (obtaining a plurality of actual medical images corresponding to a plurality of patients and including lesions, training a deep neural network based on the plurality of actual medical images, to obtain a first neural network for predicting a variation in a lesion over time, a lesion being included in a first medical image of the plurality of medical image wherein the first image is obtained at a first time point; obtaining a second medical image which may be an artificial medical image obtained by predicting a change state of the lesion included 
Lee et al. fails to explicitly teach, but Schmidt et al. teaches the claimed: 
providing a non-transitory morphing software platform ((Schmidt et al., [0015], [0016], [0089]) (machine readable media such as random access memory; a processor having stored thereon instructions; construct a three-dimensional simulation of each vertebral body in the spine and morph the three-dimensional simulation into a realistic visualization of the patient morphology by translating, angulating and rotating the models of the vertebral bodies, perform predictive analysis on the three-dimensional simulation)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the software for morphing simulated models of medical imaging of a patient as taught by Schmidt et al. within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al. with the motivation of providing rapid modeling of the morphology of the patient condition using imaging data (Schmidt et al. at [0006], [0009]). 
Lee et al. and Schmidt et al. fail to explicitly teach, but Wen teaches the claimed: 
wherein an initial visual image of a medical condition is obtained from the at least one set of medical data from the patient and is shown to incrementally change, via the morphing software platform, from the initial visual image to morph into a projected medical condition image by incrementally projecting progression, regression, or showing no change as compared to the initial visual image, […] ((Wen, [0051]-[0053]) (the output is combined with a treatment design or prescription to arrive at a predicted post-treatment 3d model with geometry, position, texture, etc., the output is then rendered and used as a predicted post-treatment photo; before and after treatment display morphing that enables patients, doctors, dentists and other 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the visual display of a predicted post-treatment model with before and after treatment display morphing as taught by Wen within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al. and the software for morphing simulated models of medical imaging of a patient as taught by Schmidt et al. with the motivation of enabling patients/doctors/dentists to be able to look at photorealistic rendering of the patient as they would appear to be after treatment (Wen, [0004], [0011]). 
Lee et al., Schmidt et al., and Wen fail to explicitly teach, but Kozloski et al. teaches the claimed: 
wherein the projected medical condition image derives from advancement or regression of a disease state based on the at least one set of medical data from the patient in view of at least one risk factor associated with the patient that determines progression of the medical condition ((Kozloski et al., [0063], [0064]) (any information about the patient that may be relevant to a cognitive evaluation of the patient by the healthcare cognitive system may be included in patient attributes such as social history and demographic information about the patient, symptoms, and other pertinent information about the condition of the patient i.e. risk factors; the illustrative image model is dynamically generated based on historical patient data, such as patient attributes and EMR data; a disease progression model that operates on medical records to predict a subsequent patient state and medical record as well as a disease progression model that operates on medical images to predict a subsequent patient state and medical images)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generation of a disease progression model including the output of a predicted subsequent 
RE: Claim 18 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
18. The system of claim 17 further comprising, a display for showing a disease visual appearance formed from the visual interpretation of the change in medical status ((Lee et al., [0127]) (the display may display a medical image, a UI screen image, user information, image processing information and the like; the UI screen image may include the medical image and the information generated by the controller or the DNN processor)). 
RE: Claim 19 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
19. The system of claim 17 further comprising, employing the system in an educational, clinical care, and/or research setting ((Lee et al., [0186]) (by referring to at least one second medical image, a user, such as a doctor, may easily ascertain a variation in an actually scanned lesion over time; the doctor may easily ascertain and predict occurrence of the lesion, development thereof, and/or the possibility that the lesion changes (e.g., morphs))).   
RE: Claim 20 (Original) Lee et al., Schmidt et al., Wen, and Kozloski et al. teach the claimed:
20. The system of claim 17, further comprising, a morphed visual interpretation created from at least one generated first visual interpretation of a first change in medical status from a first image examination as a source image morphing input and at least one generated second visual interpretation of a second change in medical status from a second image examination as a target image output to show changes in a medical condition ((Wen, [0009], [0024]) (receiving an initial 3D model for the patient; determining a target 3D model; and generating one or more intermediate 3D mode3ls by morphing one or more of the 3D models; the morphing operation gradually converts one graphical object into another graphical object)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the visual display of before and after treatment display morphing including initial, intermediate, and target models as taught by Wen within the method and system for medical image processing to generate artificially generated medical image of the future variation of a medical condition over time as taught by Lee et al. and the software for morphing simulated models of medical imaging of a patient as taught by Schmidt et al., and the generation of a disease progression model including the output of a predicted subsequent patient state and medical images based on patient attributes as taught by Kozloski et al. with the motivation of enabling patients/doctors/dentists to be able to look at photorealistic rendering of the patient as they would appear to be after treatment (Wen, [0004], [0011]). 
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 01/06/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(b) rejection of claim 1, Applicant argues the amendments to the claim overcome the 112(b) rejection;
Regarding the 101 rejection of claims 17-20, Applicant argues that the amended limitations overcome the 101 rejection; and

Regarding the 103 rejection of claims 1-20, Applicant argues that the combined disclosures of Lee, Schmidt, and Wen fail to teach the newly amended limitations of independent claims 1 and 17. 

In response to Applicant’s argument that (a) regarding the 112(b) rejection of claims 1-16, Examiner is persuaded and has withdrawn the previous 112(b) rejection. 
In response to Applicant’s argument that (b) regarding the 101 rejection of claims 17-20, Examiner is persuaded and has withdrawn the previous 101 rejection as a result of the newly amended limitation of a “non-transitory morphing software platform.” However, Examiner notes the newly applied 112(a) rejection of this limitation in the above Office Action. 
In response to Applicant’s argument that (c) regarding the 103 rejection of claims 1-20, Examiner respectfully disagrees. 
Examiner respectfully submits that previously cited references Lee, Schmidt, and Wen, and further in view of newly cited references Kozloski, each limitation of the newly amended independent claims 1 and 17 are taught as obvious in view of the above combination of references under 35 U.S.C. 103. 
First, Examiner respectfully submits that previously cited reference, Wen, discloses the newly amended limitation of “wherein an initial visual image of a medical condition is obtained from the at least one set of medical data from the patient and is shown to incrementally change, via the morphing software platform, from the initial visual image to morph into a projected medical condition image by incrementally projecting progression, regression, or showing no change as compared to the initial visual image”. Wen discloses outputting a display of morphing medical images, wherein the first medical image is an initial image of a patient and the final medical image is a projected medical image of the medical condition for the patient. See Wen at [0051]-[0053]. 
wherein the projected medical condition image derives from advancement or regression of a disease state based on the at least one set of medical data from the patient in view of at least one risk factor associated with the patient that determines progression of the medical condition.” Examiner respectfully submits that Kozloski discloses utilizing patient attributes i.e. risk factors, to generate a predicted illustrative medical image of a medical condition of a patient to illustrate to a patient the disease progression model to a patient for the patient’s medical condition. See Kozloski et al., [0063], [0064].   
Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-20 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Medical Applications of Digital Image Morphing, Penska, Folio, Bunger, Journal of Digital Imaging, Vol 20, No 3 (September, 2007: pp 279-283. Penska et al. teaches Image morphing having promising opportunities in diagnostic treatment and teaching applications. Digital image morphing may provide physicians with an additional tool for the demonstration of physiologic response to treatment options (Pg. 283).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626